Citation Nr: 0106033	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for vertigo.

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss, left ear.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the index finger, right hand, with 
limitation of motion, healed scar, healed chip fracture, 
second metacarpal bone, with mild degenerative disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1945.  During his service in World War II, the veteran's 
awards and decorations included the Distinguished Unit Cross 
and the Purple Heart. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A May 1999 rating decision, in pertinent part, 
denied claims of entitlement to an increased evaluation for 
hearing loss and for an increased evaluation for the 
residuals of a gunshot wound to the right hand.  A January 
2000 rating decision denied a claim of entitlement to service 
connection for vertigo.  The veteran timely disagreed with 
those determinations.  After the RO issued a statement of the 
case as to each issue, the veteran submitted timely 
substantive appeals in January 2000 and May 2000.  

In December 1998, the veteran sought service connection for 
tinnitus.  By a December 1999 rating decision, that claim was 
granted, effective December 1998, and a 10 percent evaluation 
was assigned.  The veteran has not expressed disagreement 
with or appealed any aspect of this decision, and no issue 
regarding tinnitus is before the Board on appeal.  The 
veteran also sought service connection for cold injuries of 
the hands and feet, and by a rating decision issued in May 
2000, that claim was granted.  A 10 percent evaluation was 
assigned for each extremity.  The veteran has not expressed 
disagreement with or appealed any aspect of this decision, 
and no issue regarding a cold injury is before the Board on 
appeal at this time. 

The veteran's claim of entitlement to service connection for 
vertigo or loss of balance is addressed in the REMAND 
appended to the decision below.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected left ear hearing loss is 
currently manifested by a 46-decibel pure tone threshold 
hearing loss and 86 percent speech discrimination.

3.  The veteran's residuals of a gunshot wound to the right 
hand are currently manifested by pain, a non-symptomatic 
scar, full range of motion of each finger, and some weakness, 
including of grip.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected hearing loss, left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a gunshot wound to the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. § 4.71a, Diagnostic Code 5225 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected left ear 
hearing loss and residuals of a gunshot wound to the right 
hand are more severe than the assigned disability evaluations 
currently reflect.  With regard to these issues, the Board is 
satisfied that no further assistance to the veteran is 
required, and the claims for increased evaluations have been 
fully developed.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to 
be codified at 38 U.S.C. § 5103A). 

1. Claim for increased evaluation, left ear hearing loss

By a rating decision issued in June 1946, the veteran was 
granted service connection for a perforated left eardrum, and 
the disability due to that injury was assigned a 
noncompensable evaluation, effective in September 1945.  By a 
rating decision issued in September 1973, the veteran's 
hearing loss was recharacterized as otitis media, chronic, 
suppurative, left ear, with defective hearing, left "B," 
right "A," and evaluated as 10 percent disabling under DC 
(Diagnostic Code) 6200, the diagnostic code used to evaluate 
otitis media.  The rating decision noted that this disability 
was previously evaluated as noncompensable under DC 6211, for 
tympanic membrane perforation.  The 10 percent evaluation for 
otitis media remained in effect, unchanged, from 1973 until 
the veteran submitted the claim underlying this appeal.  

By a rating decision issued in January 2000, the veteran's 
service-connected hearing loss disability was evaluated 
separately from the veteran's compensable disability due to 
otitis media, suppurative.  A separate, noncompensable 
evaluation was assigned under 38 C.F.R. § 4.85, DC 6100 for 
defective hearing, left ear.  The Board notes that the 10 
percent evaluation for otitis media has been in effect for 
more than 20 years, and is therefore a protected evaluation.  
The Board also notes that the veteran has also been granted a 
separate 10 percent evaluation for tinnitus under DC 6260.  

The Board further notes that review of the rating decisions 
present some confusion.  In particular, the Board notes that 
the October 1973 rating decision provided a 10 percent 
evolution, under Diagnostic Code 6200, for "otitis media, 
suppurative, chronic, with defective hearing left 'B', right 
'A'."  A parenthetical note reflects that the left ear 
disability was formerly evaluated under Diagnostic Code 6211.  
The next rating decision, issued in May 1999, chracterized 
the veteran's service-connected disability under DCs 6100-
6200, and states that the evaluated disability is "otitis 
media, suppurative, chronic, with defective bilateral 
hearing, plus tinnitus."  The Board notes in particular that 
it is unable to find any award of service connection for 
bilateral defective hearing in the previous rating decisions, 
unless "right 'A' " is considered to have effectively 
granted service connection for a right ear hearing loss.

On VA audiologic examination conducted in March 1999, the 
veteran's pure tone thresholds, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
XXXX
15
25
55
70
LEFT
XXXX
35
35
50
65

Thus, the average pure tone loss, as calculated by the 
examiner, was 41 decibels in the right ear and 46 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 86 in the left ear.  
The examiner concluded that the veteran's word recognition 
was within normal in the right ear and was slightly impaired 
in the left ear.  The Board notes that the examiner compared 
the veteran's 1999 audiology examination results to his 1997 
results, and found that the two examinations were consistent.

In evaluating service-connected hearing impairment under DC 
6100, disability ratings are derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  38 C.F.R. § 4.85.  The results 
are then analyzed using Tables VI, VIa and VII contained in 
38 C.F.R. § 4.85.

The most recent VA audiological testing reveals an average 
41-decibel loss in the right ear.  Coupled with the speech 
recognition score of 96 percent in the right ear, a numeric 
designation no higher than I is warranted under 38 C.F.R. 
§ 4.85, Table VI.  The average 46-decibel loss in the left 
ear, coupled with the 86 percent speech recognition score in 
the left ear, results in a numeric designation of II.  When 
these results are coupled using Table VII, the applicable 
evaluation is 0 percent (noncompensable), under the 
Diagnostic Code 6100 table, Table VII.  38 C.F.R. § 4.85.

The Board notes that the veteran did not submit a claim of 
entitlement to service connection for right ear hearing loss, 
but there is some confusion in the rating decisions as to 
whether the veteran has been awarded service connection for 
bilateral hearing loss.  However, even if the veteran's right 
ear hearing loss is considered service-connected, he is not 
entitled to a compensable evaluation for hearing loss, as the 
numeric designation of I is the applicable designation 
whether the right ear is considered normal or whether right 
ear hearing loss is calculated based on the results of the 
March 1999 audiologic examination, since, as noted above, the 
average pure tone loss of 41 decibels in the right ear on 
that examination, together with the 96 percent speech 
discrimination score, results in a numeric designation of I 
as designated in Table VI.  A level I designation for the 
right ear, considered together with the level II designation 
for the left ear, as noted above, results in a noncompensable 
evaluation. 

Thus, the evidence is against a compensable evaluation for 
hearing loss, left ear, or bilateral hearing loss, at the 
veteran's current levels of hearing acuity.  The evidence to 
support a compensable evaluation is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

2.  Claim for increased evaluation for residuals of gunshot 
wound, right hand

By a rating decision issued in June 1946, the veteran was 
granted service connection for a gunshot wound, index finger, 
right (major) hand, with limitation of motion and healed 
scar, and healed chipped fracture of second metacarpal bone.  
The disability due to that injury was evaluated as 10 percent 
disabling, effective in September 1945.  That evaluation 
remained in effect, unchanged, when the veteran submitted the 
claim underlying this appeal.

Again, the Board notes that the review of the rating 
decisions through the years raises some confusion.  The Board 
notes that, at the time of an October 1973 rating decision, 
the veteran's right hand disability was characterized as 
"gunshot wound, index finger, right hand, limitation of 
motion and healed scar and healed chipped fracture of the 
second metacarpal bone," and that disability was evaluated 
as 10 percent disabling under Diagnostic Code 5225.  However, 
the May 1999 rating decision characterized the disability as 
"gunshot wound, index finger, right hand, limitation of 
motion and healed scar and healed chipped fracture of the 
second metacarpal bone, with mild DJD."  

On VA examination on VA examination conducted in March 1999, 
the veteran reported pain and decreased strength in the right 
index and middle fingers.  He reported use of Advil or 
aspirin for pain relief, or use of a warm soak.  He was 
unable to approximate the right index and middle fingers to 
his palm, lacking about 1/2" to such approximation.  He had 
poor grip with his index finger and only fair grip with his 
middle finger.  He was able to perform dexterity adequately 
for eating, writing, dressing, and other activities of daily 
living.  Radiologic examination disclosed mild generalized 
osteopenia of the right hand, and a bony density alone the 
dorsomedial aspect of the head of the second metacarpal, 
possibly representing an old fracture, along with a mild 
deformity of the base of the second metacarpal.  The changes 
suggested prior fractures f the base and head of the second 
metacarpal.  There was also mild degenerative joint disease 
of several interphalangeal joints. The examiner assigned a 
diagnosis of degenerative changes of the right hand.

On VA examination conducted in March 2000, the veteran 
reported discomfort and diminished motion in the second and 
third digits (index and middle fingers) at the 
metacarpophalangeal joint in each finger.  The veteran 
reported that pain was exacerbated by weather changes or 
sleeping position.  He reported intermittent feelings of 
numbness in the fingers.  He reported that he used medication 
such as Tylenol or aspirin to relieve pain in the affected 
fingers, but could not say how often he used it on average.  
There was no erythema or swelling of the index or middle 
finger, and no atrophy when compared to the unaffected hand.  
There was a non-tender, well-healed scar over the 
metacarpophalangeal joint, index finger.   

The examiner found that the veteran's right wrist and left 
wrist motion were symmetrical.  The veteran's range of motion 
of the digits was variable.  At time during the examination, 
he would demonstrate more range of motion of the fingers than 
at other times.  Passive motion of the metacarpophalangeal 
joint and proximal interphalangeal joint of the index finger 
was from 0 degrees to 90 degrees; passive motion of the 
distal interphalangeal joint was to 45 degrees.  On active 
motion, flexion of these joints was variable, and was 
inconsistent.  He was able to touch the palm with the finger 
pad of the index finger.  On strength testing, there was no 
true weakness but there was a breakaway response of the 
flexors and extensors of the wrist.  The examiner noted that 
these muscles were from the forearm and were remote from the 
area of injury, so the examiner had not explanation for this 
weakness.  The examiner also notes that the veteran's grip 
strength in the left hand was 25 kilograms, but was only 5 
kilograms in the right.  Again, the veteran was unable to 
explain this, as grip strength is generated on the ulnar side 
of the hand, which was not injured in this case.  Radiologic 
examination disclosed an old chip near the head of the second 
metacarpal.  There was no evidence of metacarpophalangeal 
joint disease.  There were multiple interphalangeal joints 
which showed degenerative changes consistent with the 
veteran's age.  

In this case, the veteran's residuals of gunshot injury of 
the right index finger is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC), 5225, the criteria used to evaluate 
ankylosis of the index finger.  The veteran is currently 
assigned a 10 percent disability rating under DC 5225, which 
is the maximum rating available for ankylosis of the index 
finger of either the major or minor hand in either the 
favorable or unfavorable position.

In order to establish a rating in excess of 10 percent, 
evidence must demonstrate that the veteran has extremely 
unfavorable ankylosis of the index finger, which is the 
equivalent to an amputation of the index finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, DC 5153.  The veteran 
may also establish entitlement to an evaluation in excess of 
10 percent by establishing that there is favorable ankylosis 
of the index and middle fingers.  Ankylosis is defined as 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(referencing STEDMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)).  

In this case, the evidence establishes that the veteran has 
pain, which causes variable limitation of motion of the index 
and middle finger, but he has essentially normal range of 
motion of both fingers, and is, at least at times, able to 
completely approximate his index finger to his palm.  As 
such, the evidence is contrary to a finding that there is 
ankylosis, either favorable or unfavorable, at any level of 
the index or middle finger.  The evidence that there is no 
ankylosis of either the index or middle finger is also 
contrary to a finding that the veteran's disability may be 
evaluated as if he had incurred an amputation at any level of 
either the index or middle finger.  In the absence of 
evidence that the veteran's disability is equivalent to 
ankylosis of two fingers or amputation of the index finger at 
some level, an evaluation in excess of 10 percent is not 
warranted.  

The Board has considered whether an evaluation in excess of 
10 percent is warranted on the basis of the findings of 
degenerative joint disease of the right hand on radiologic 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The Board notes in particular that the examiner who conducted 
the most recent examination provided an opinion that the 
veteran's degenerative joint disease at multiple 
interphalangeal joints in the right hand was due to the 
veteran's age.  Even if the degenerative joint disease in the 
index and/or middle finger is service-connected, the veteran 
is evaluated for limitation of motion under Diagnostic Code 
5225.  A separate compensable evaluation for arthritis is not 
warranted where the diagnostic code encompasses limitation of 
motion.  Diagnostic Code 5003; see VAOPGCPREC 23-97 (1997).

The Board is unable to identify any other potentially 
applicable diagnostic code which would prove an evaluation in 
excess of 10 percent, where the veteran's primary disability 
is pain with some limitation of motion due to pain.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, as there is no evidence to support 
an evaluation in excess of 10 percent.  


ORDER

Entitlement to a compensable evaluation for hearing loss, 
left ear, is denied.

An evaluation in excess of 10 percent for residuals, gunshot 
wound, index finger, right hand, is denied.


REMAND

The veteran contends that he has vertigo and loss of balance 
as a result of his service.  While the evidence of record 
does not substantiate the veteran's contention that he 
requested a rescheduling of a VA examination in regard to 
this claim prior to the date on which he filed to report for 
the scheduled examination, nevertheless, the veteran has 
requested, by a statement dated in February 2000, that such 
examination be rescheduled.  There is no evidence that the 
veteran has obtained private post-service examination to 
determine whether he has the claimed disorder.  Under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), enacted during the pendency of 
this appeal, further development to afford the veteran VA 
examination to determine whether he has vertigo or loss of 
balance, and, if so, to determine whether there is a 
relationship between the veteran's in-service treatment and 
the current disorder, is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of all VA treatment and 
to identify any non-VA providers of 
medical care who treated him for vertigo 
or loss of balance, especially since he 
submitted the claim, in August 1999.  
After securing any necessary release, the 
RO should assist the veteran in 
requesting copies of such records as 
contemplated under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning the 
claimed disorder. 

3.  The veteran should be afforded VA 
examination to determine whether he has 
vertigo or loss of balance, and, if so, 
to determine the etiology of such 
disorder.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether the veteran has 
vertigo or loss of balance, and, if there 
are objective signs, symptoms, or 
manifestations of vertigo or loss of 
balance, and, if so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or more) that the veteran's 
vertigo or loss of balance is 
etiologically related to his service, or 
any incident or injury incurred in 
service, to include any service-connected 
disability.  All necessary tests should 
be completed.  The claims file should be 
made available to the examiner(s) prior 
to each examination.  All relevant 
findings should be reported.  The 
examiner(s) should be asked to provide 
the rationale for any opinion provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  The RO should readjudicate the 
claims.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



